Citation Nr: 1534978	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-42 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for an acquired psychiatric disorder, to include personality disorder, schizoaffective disorder, depression and bipolar disorder, and if so, whether the claim may be granted.

2.  Entitlement to service connection for residuals of right ankle and foot injury.


REPRESENTATION

Appellant represented by: Georgia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran had active service from August 1985 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and residuals of right ankle and foot injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for an acquired psychiatric disorder was denied in unappealed March 2006 rating decision; the evidence received since the March 2006 rating decision is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his petition to reopen the previously denied claim.  Therefore, in this regard, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Petition to Reopen

The RO denied the claim for service connection for a personality disorder in an unappealed March 2006 rating decision.  The RO notified the Veteran of that decision and no appeal was received on the matter.  The March 2006 decision is final.

In August 2007, VA received a petition to reopen the previously denied claim for a personality disorder.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for service connection for bilateral hearing loss disability.

The claim was denied in March 2006 because the disability claimed is considered a congenital or developmental defect unrelated to military service and not subject to service connection.  Since the prior final denial, the evidentiary submissions include medical evidence showing that the Veteran has been diagnosed with multiple different psychiatric disorders-not only personality disorder.  The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record insofar as the record did not previously show that the Veteran had diagnosed psychiatric disorders other than a personality disorder and had been undergoing treatment.  The newly submitted and/or obtained evidence is sufficient to raise a reasonable possibility of substantiating the claim, and triggers VA's duty to assist the Veteran by providing a VA psychiatric evaluation.  Accordingly, the petition to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is granted.


ORDER

The petition to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  38 C.F.R. § 3.159(c).  Also, VA's duty to assist requires that VA provide a VA examination where necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2014).

Acquired Psychiatric Disorder

The record shows that the Veteran underwent VA psychiatric examination in November 2014.  However, having carefully reviewed the report of examination, the Board finds that it is inadequate.  The examiner did not review the Veteran's claims file, which included medical information concerning psychiatric problems in service.  Also, the examiner, while opining that the Veteran's bipolar disorder was not incurred in service or aggravated by personality disorder, did not provide a complete rationale for the conclusions reached.  Medical conclusions must be supported with an analysis that is adequate for the Board to consider and weigh.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  See also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  Therefore, remand is required.

Residuals of Right Ankle and Foot Injury

The Veteran seeks service connection for residuals of right ankle and foot injury in service.  Service treatment records show that the Veteran was seen in January 1988 for a right ankle inversion injury, assessed as first degree ankle sprain.  A VA clinical psychologist letter to VA dated in May 2009 reflects that the Veteran's right foot and ankle are "somewhat painful, limiting activity."  Given these facts, the Board finds that remand for a VA examination is required.  38 C.F.R. § 3.159(c)(4).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated VA treatment records and associate these with the claims file.

2.  The AOJ should request that the Veteran identify all treatment providers for his psychiatric and right ankle/foot problems since service discharge.  The AOJ should undertake efforts to obtain any records of treatment identified by the Veteran and notify him of any unsuccessful attempts, affording him an opportunity to provide such records.

3.  The Veteran should be scheduled for a VA psychiatric examination to ascertain whether any acquired psychiatric disorder shown during this appeal is etiologically related to service.  Specifically, the examiner should opine on whether it is as likely as not (50 percent or greater probability) that any acquired psychiatric disorder shown (to include the diagnoses of record for post traumatic stress disorder, generalized anxiety disorder, and bipolar disorder) is etiologically related to service or was first manifested in service.  The examiner should address the in-service psychiatric symptoms, diagnosed as a personality disorder, and indicate whether the symptoms represent onset of any currently shown psychiatric disorder other than personality disorder.

The examiner should obtain a detailed past medical history, which should be accepted as true unless otherwise indicated.  If the examiner rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then the examiner must fully explain his/her reasoning.

All pertinent evidence in the electronic claims files should be made available to and reviewed by the examiner.

The examination report must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should be scheduled for a VA examination to ascertain whether it is as likely as not (50 percent probability or greater) that any currently shown abnormal pathology of the right ankle/foot is etiologically related to service, to include the right ankle sprain noted in service.

The examiner should obtain a detailed past medical history, which should be accepted as true unless otherwise indicated.  If the examiner rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then the examiner must fully explain his/her reasoning.

All pertinent evidence in the electronic claims files should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  The AOJ should conduct any other development deemed necessary.

6.  The AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case to the Veteran and his representative, and afford them the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


